DETAILED ACTION
The instant application having Application No. 16/894,863 filed on June 7, 2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on June 14, 2019 (Japan 2019-110955).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted on June 7, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated June 7, 2020 and September 29, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7 of co-pending Application No. 16/894,857 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as outlined in the table below:
Instant Application: 16/894,863
Co-pending Application: 16/894,857
1. An optical unit with a shake correction function comprising:

a movable body comprising a lens;

a turning support mechanism structured to turnably support the movable body around an optical axis of the lens;

a gimbal mechanism structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis;

a fixed body which supports the movable body through the gimbal mechanism and the turning support mechanism;

a shake correction magnetic drive mechanism structured to turn the movable body around the first axis and around the second axis; and

a rolling correction magnetic drive mechanism structured to turn the movable body around the optical axis;


wherein the turning support mechanism comprises:


a plate roll which is fixed to the movable body;

a plate holder comprising a facing part which faces the plate roll in a direction of the optical axis; and

a turning mechanism which is provided between the plate roll and the facing part and is structured so that the plate roll is turnable with respect to the plate holder; and

wherein the gimbal mechanism turnably supports the plate holder around the first axis.
1. An optical unit with a shake correction function comprising:

a movable body comprising a lens;

a turning support mechanism structured to turnably support the movable body around an optical axis of the lens;

a gimbal mechanism structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis;

a fixed body which supports the movable body through the gimbal mechanism and the turning support mechanism;

a shake correction magnetic drive mechanism structured to turn the movable body around the first axis and around the second axis; and

a rolling correction magnetic drive mechanism structured to turn the movable body around the optical axis;

2. The optical unit with a shake correction function according to claim 1, wherein the turning support mechanism comprises:

a plate roll which is fixed to the movable body;

a plate holder comprising a facing part which faces the plate roll in a direction of the optical axis; and

a turning mechanism which is provided between the plate roll and the facing part and is structured so that the plate roll is turnable with respect to the plate holder, and

the plate holder is supported by the gimbal mechanism in a state that the plate holder is turnable around the first axis.
2. The optical unit with a shake correction function according to claim 1, wherein the gimbal mechanism comprises a gimbal frame and a first connection mechanism which turnably connects the plate holder with the gimbal frame, and

the first connection mechanism comprises:

a first support member which is protruded from the gimbal frame to a side of the plate holder on the first axis; and


a first concave curved face which is provided in the plate holder and is turnably brought into contact with a tip end of the first support member.
7. The optical unit with a shake correction function according to claim 3, wherein the gimbal mechanism comprises a gimbal frame and a first connection mechanism which turnably connects the plate holder with the gimbal frame around the first axis, …

the first connection mechanism comprises:

a first support member which is protruded from each of the pair of the first gimbal frame extended parts to a side of the movable body on the first axis; and

a first concave curved face which is provided in each of the pair of the plate holder extended parts and is brought into contact with a tip end of the first support member.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 7 of copending Application No. 16/988,999 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as outlined in the table below.
Instant Application: 16/894,863
Co-pending Application: 16/988,999
Explanation as needed
1. An optical unit with a shake correction function comprising:

a movable body comprising a lens;

a turning support mechanism structured to turnably support the movable body around an optical axis of the lens;

a gimbal mechanism structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis;

a fixed body which supports the movable body through the gimbal mechanism and the turning support mechanism;

a shake correction magnetic drive mechanism structured to turn the movable body around the first axis and around the second axis; and

a rolling correction magnetic drive mechanism structured to turn the movable body around the optical axis;

wherein the turning support mechanism comprises:

a plate roll which is fixed to the movable body;

a plate holder comprising a facing part which faces the plate roll in a direction of the optical axis; and


































a turning mechanism which is provided between the plate roll and the facing part and is structured so that the plate roll is turnable with respect to the plate holder; and

wherein the gimbal mechanism turnably supports the plate holder around the first axis.
1. An optical unit with a shake correction function, comprising:

a movable body including a lens;

a rotation support structure to support the movable body rotatably around an optical axis of the lens;


a gimbal structure to support the rotation support structure rotatably around a first axis intersecting with the optical axis and rotatably around a second axis intersecting with the optical axis and the first axis;


a securing body to support the movable body via the gimbal structure and the rotation support structure;


a shake-correction magnetic drive structure to rotate the movable body around the first axis and the second axis; and

a rolling-correction magnetic drive structure to rotate the movable body around the optical axis, 

wherein the rotation support structure includes:

a plate roll secured to the movable body;

a plate holder including a facing portion facing the plate roll; and



































a rotation structure to allow rotation of the plate roll and the plate holder,




7. the gimbal structure includes: … a first coupling structure to couple the plate holder and the gimbal frame rotatably around the first axis,






Rotation and rotatably are synonyms of turning and turnably.




Rotatably and turnably are synonyms.










The securing body is a fixed body in that it secures and supports the movable body in the claimed manner.



Rotate and turn are synonyms.





Rotate and turn are synonyms.











See MPEP §2143(I)(E).
(1) There is an art-recognized problem of how to rotate the movable body about the optical axis. (2) There are only two directions in which the plate roll and the plate holder could face one another, in a radial direction or in an optical axis direction. (3) One of ordinary skill in the art could have chosed either of these potential solutions with a reasonable expectation of success and (4) co-pending claim 1 teaches the instant application claim 1 except for the plate roll and plate holder facing one another in the optical axis direction.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the plate roll and plate holder facing one another in the optical axis direction, because there are only two directions in which they could face one another, and it has been held that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.








The plate holder is coupled by the first coupling structure to the gimbal frame to be rotatable around the first axis, thus the gimbal structure turnably supports the plate holder.
2. The optical unit with a shake correction function according to claim 1, wherein the gimbal mechanism comprises 

a gimbal frame and 

a first connection mechanism which turnably connects the plate holder with the gimbal frame, and







the first connection mechanism comprises:

a first support member which is protruded from the gimbal frame to a side of the plate holder on the first axis; and




a first concave curved face which is provided in the plate holder and 


is turnably brought into contact with a tip end of the first support member.
7. the gimbal structure includes:




a gimbal frame; and
…
a pair of first-axis side shafts … and a first-axis side recessed curved face provided in each of the pair of plate-holder extension portions and rotatably contacting with an end of one of the pair of first-axis side shafts




a pair of first-axis side shafts held by the pair of first-axis side gimbal frame extension portions, respectively, and protruding along the first axis to an inner circumference side;

and a first-axis side recessed curved face provided in each of the pair of plate-holder extension portions

a first-axis side recessed curved face … rotatably contacting with an end of one of the pair of first-axis side shafts








The first-axis side shafts and the first-axis side recessed curved face are a first connection mechanism which turnably connects the plate holder and the gimbal frame.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/894,855 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as outlined in the table below:
Instant Application: 16/894,863
Co-pending Application: 16/894,855
Explanation as needed
1. An optical unit with a shake correction function comprising:

a movable body comprising a lens;

a turning support mechanism structured to turnably support the movable body around an optical axis of the lens;

a gimbal mechanism structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis;

a fixed body which supports the movable body through the gimbal mechanism and the turning support mechanism;

a shake correction magnetic drive mechanism structured to turn the movable body around the first axis and around the second axis; and

a rolling correction magnetic drive mechanism structured to turn the movable body around the optical axis;

wherein the turning support mechanism comprises:

a plate roll which is fixed to the movable body;

a plate holder comprising a facing part which faces the plate roll in a direction of the optical axis; and

a turning mechanism which is provided between the plate roll and the facing part and is structured so that the plate roll is turnable with respect to the plate holder; and


wherein the gimbal mechanism turnably supports the plate holder around the first axis.
1. An optical unit with a shake correction function comprising:

a movable body comprising a lens;

a turning support mechanism structured to turnably support the movable body around an optical axis of the lens;

a gimbal mechanism structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis;

a fixed body which supports the movable body through the gimbal mechanism and the turning support mechanism;

a shake correction magnetic drive mechanism structured to turn the movable body around the first axis and around the second axis; and

a rolling correction magnetic drive mechanism structured to turn the movable body around the optical axis;

wherein the turning support mechanism comprises:

a plate roll which is fixed to the movable body;

a plate holder comprising a facing part which faces the plate roll in a direction of the optical axis; and

a turning mechanism which is provided between the plate roll and the facing part and is structured so that the plate roll is turnable with respect to the plate holder around the optical axis;

wherein the gimbal mechanism comprises: a gimbal frame; and
a first connection mechanism which turnably connects the plate holder with the gimbal frame around the first axis;



















































the first connection mechanism connects the plate holder to the gimbal mechanism, thus the gimbal mechanism supports the plate holder.
2. The optical unit with a shake correction function according to claim 1, wherein the gimbal mechanism comprises a gimbal frame and a first connection mechanism which turnably connects the plate holder with the gimbal frame, and

the first connection mechanism comprises:

a first support member which is protruded from the gimbal frame to a side of the plate holder on the first axis; and

a first concave curved face which is provided in the plate holder and is turnably brought into contact with a tip end of the first support member.
1. wherein the gimbal mechanism comprises:
a gimbal frame; and
a first connection mechanism which turnably connects the plate holder with the gimbal frame around the first axis;


wherein the first connection mechanism comprises:

a first support member which is protruded from the gimbal frame to a side of the plate holder on the first axis; and

a first concave curved face which is provided in the plate holder and is turnably brought into contact with a tip end of the first support member.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 16 of co-pending Application No. 17/155,106 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as outlined in the table below:
Instant Application: 16/894,863
Co-pending Application: 17/155,106
Explanation as needed
1. An optical unit with a shake correction function comprising:
a movable body comprising a lens;


a turning support mechanism structured to turnably support the movable body around an optical axis of the lens;


a gimbal mechanism structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis;

a fixed body which supports the movable body through the gimbal mechanism and the turning support mechanism;

a shake correction magnetic drive mechanism structured to turn the movable body around the first axis and around the second axis; and




a rolling correction magnetic drive mechanism structured to turn the movable body around the optical axis;

wherein the turning support mechanism comprises:

a plate roll which is fixed to the movable body;

a plate holder comprising a facing part which faces the plate roll in a direction of the optical axis; and

a turning mechanism which is provided between the plate roll and the facing part and is structured so that the plate roll is turnable with respect to the plate holder, and

the plate holder is supported by the gimbal mechanism in a state that the plate holder is turnable around the first axis.
1. An optical unit with a shake correction function, comprising:
a movable body comprising a camera module; … a lens of the camera module;

a turning support mechanism which turnably supports the movable body around an optical axis of a lens of the camera module;

a gimbal mechanism which turnably supports the turning support mechanism around a first axis intersecting the optical axis and turnably supports the turning support mechanism around a second axis intersecting the optical axis and the first axis; and

a fixed body which supports the movable body through the gimbal mechanism and the turning support mechanism;

16. The optical unit with a shake correction function according to claim 1, further comprising: a shake correction magnetic drive mechanism structured to turn the movable body around the first axis and around the second axis;

a rolling correction magnetic drive mechanism structured to turn the movable body around the optical axis,

1. wherein the turning support mechanism comprises:

a plate roll which is fixed to the movable body;

a plate holder which comprises a facing part which faces the plate roll in a direction of the optical axis, …

a plurality of spherical bodies which are capable of rolling between the plate roll and the facing part;



the plate holder being supported by the gimbal mechanism in a turnable state around the first axis




















































This is the same configuration of the turning mechanism as in the instant application claim 4, and thus meets the limitation of a turning mechanism with the given properties.








This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kasahara et al. USPGPub 2021/0240000 (hereafter Kasahara ‘000).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 1, Kasahara ‘000 teaches “An optical unit (optical unit 1) with a shake correction function (paragraph [0042]: “The optical unit 1 with a shake correction function”) comprising:
a movable body (movable body 20) comprising a lens (lens 2a of camera module 2, see paragraph [0048]);
a turning support mechanism (turning support mechanism 21) structured to turnably support the movable body around an optical axis of the lens (paragraph [0044]: “turning support mechanism 21 structured to turnably support the movable body 20 around the optical axis “L”.”);
a gimbal mechanism (gimbal mechanism 22) structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis (paragraph [0044]: “a gimbal mechanism 22 structured to turnably support the turning support mechanism 21 around the first axis “R1” and turnably support the turning support mechanism 21 around the second axis “R2” see e.g. Fig. 1 for how R1, R2 and L all intersect);
a fixed body (fixed body 23) which supports the movable body through the gimbal mechanism and the turning support mechanism (paragraph [0044]: “The movable body 20 is supported by the fixed body 23 in a turnable state around the first axis “R1” and around the second axis “R2” through the turning support mechanism 21 and the gimbal mechanism 22”);
a shake correction magnetic drive mechanism (a correction magnetic drive mechanism 25) structured to turn the movable body around the first axis and around the second axis (paragraph [0045]: “a correction magnetic drive mechanism 25 structured to turn the movable body 20 around the first axis “R1” and around the second axis “R2”.”); and
a rolling correction magnetic drive mechanism (rolling correction magnetic drive mechanism 28) structured to turn the movable body around the optical axis (paragraph [0046]: “a rolling correction magnetic drive mechanism 28 structured to turn the movable body 20 around the optical axis “L”.”);
wherein the turning support mechanism (turning support mechanism 21) comprises:
a plate roll (plate roll 51) which is fixed to the movable body (paragraph [0054]: “a plate roll 51 which is fixed to the movable body 20”);
a plate holder (plate holder 52) comprising a facing part (facing part 56) which faces the plate roll in a direction of the optical axis (paragraph [0054] “a facing part 56 which faces the plate roll 51 in the “Z”-axis direction” the Z-axis direction is the optical axis direction see e.g. Fig. 1); and
a turning mechanism (turning mechanism 53) which is provided between the plate roll and the facing part (see Fig. 9 which shows turning mechanism 53 between plate roll 51 and plate holder 52) and is structured so that the plate roll is turnable with respect to the plate holder (paragraph [0054]: “a turning mechanism 53 structured to make the plate roll 51 and the plate holder 52 be turnable around the optical axis “L”.”); and
wherein the gimbal mechanism turnably supports the plate holder around the first axis (paragraph [0078]: “the turning support mechanism 21 is supported by the gimbal frame 100 in a turnable state around the first axis “R1” through the first connection mechanism 101.”).”
Regarding claim 2, Kasahara ‘000 teaches “the optical unit with a shake correction function according to claim 1, wherein the gimbal mechanism comprises a gimbal frame (gimbal frame 100) and a first connection mechanism (first connection mechanism 101) which turnably connects the plate holder with the gimbal frame (paragraph [0078]: “the turning support mechanism 21 is supported by the gimbal frame 100 in a turnable state around the first axis “R1” through the first connection mechanism 101”), and
the first connection mechanism comprises:
a first support member (first axis side shaft 103) which is protruded from the gimbal frame to a side of the plate holder on the first axis (paragraph [0069]: “the first connection mechanism 101 includes a first axis side shaft 103 protruded from the gimbal frame 100 to a side of the plate holder 52 on the first axis “R1”” see e.g. Figs. 5 and 11); and
a first concave curved face (“a first axis side concave curved face 80”) which is provided in the plate holder (paragraph [0069]: “a first axis side concave curved face 80 which is provided in the plate holder 52) and is turnably brought into contact with a tip end of the first support member (paragraph [0069]: “a first axis side concave curved face 80 which … is turnably contact with a tip end of the first axis side shaft 103.”).”

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hatano et al. USPGPub 2021/0278688 A1 (hereafter Hatano ‘688).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
	Regarding claim 1, Hatano ‘688 teaches “An optical unit (optical unit 1) with a shake correction function (paragraph [0044]: “optical unit 1 with shake-correction function”) comprising:
a movable body (movable body 10) comprising a lens (lens 2a);
a turning support mechanism (rotational support structure 12) structured to turnably support the movable body around an optical axis of the lens (paragraph [0047]: “The rotational support structure 12 rotatably supports the movable body 10 around the Z axis” see Fig. 1, the Z axis coincides with the optical axis L);
a gimbal mechanism (gimbal mechanism 13) structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis (paragraph [0047]: “The gimbal mechanism 13 rotatably supports the rotational support structure 12 around the first axis R1 and the second axis R2” R1, R2 and optical axis L all intersect one another see Fig. 1);
a fixed body (fixed body 11) which supports the movable body through the gimbal mechanism and the turning support mechanism (paragraph [0048]: “the movable body 10 is supported by the fixed body 11 in a state of being rotatable around the first axis R1 and the second axis R2 via the rotational support structure 12 and the gimbal mechanism 13”);
a shake correction magnetic drive mechanism (a shake corrective-magnet drive structure 20) structured to turn the movable body around the first axis and around the second axis (paragraph [0049]: “shake corrective-magnet drive structure 20 includes a first shake corrective-magnet drive structure 21 that generates a driving force around the Y axis with respect to the movable body 10, and a second shake corrective-magnet drive structure 22 that generates a driving force around the X axis with respect to the movable body 10”); and
a rolling correction magnetic drive mechanism (a rolling corrective-magnet drive structure 23) structured to turn the movable body around the optical axis (paragraph [0051]: “rolling corrective-magnet drive structure 23 for rotating the movable body 10 around the Z axis”);
wherein the turning support mechanism comprises:
a plate roll (first rail member 26, which is a plate roll in that it is in a plate shape, see Fig. 13 and has an annular groove 45 which allows spherical objects 67 to roll between the movable body 10 and the plate roller 66, see paragraph [0071]) which is fixed to the movable body (e.g. paragraph [0071]: “the first annular groove 45 provided on the movable body 10”);
a plate holder (plate roller 66) comprising a facing part (bottom side of 66 with annular groove 65 that is opposed to the first annular groove 45, see Fig. 13 and paragraph [0071]) which faces the plate roll in a direction of the optical axis (see Fig. 13 and paragraph [0071]); and
a turning mechanism (a plurality of spherical objects 67 and an annular retainer 68) which is provided between the plate roll and the facing part (see Fig. 13 and paragraph [0071]) and is structured so that the plate roll is turnable with respect to the plate holder (paragraph [0071]: “the rotational support structure 12 includes a plurality of spherical objects 67 which are inserted into the first annular groove 45 and the second annular groove 65 and roll between the movable body 10 and the plate roller 66”); and
wherein the gimbal mechanism turnably supports the plate holder around the first axis (paragraph [0110]: “gimbal frame 15 is inserted between the respective gimbal frame receiving members 83 fixed to both sides in the direction of the first axis R1 of the plate roller 66 and the plate roller 66. … Accordingly, the first connecting mechanism 16 that connects the rotational support structure 12 and the gimbal frame 15 around the first axis R1” see also paragraph [0048]).”

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kasahara et al. USPGPub 2021/0278690 A1 (hereafter Kasahara ‘690).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
	Regarding claim 1, Kasahara ‘690 teaches “An optical unit (optical unit 1) with a shake correction function (paragraph [0036]: “optical unit 1 with shake-correction function”) comprising:
a movable body (movable body 10) comprising a lens (lens 2a);
a turning support mechanism (rotational support structure 12) structured to turnably support the movable body around an optical axis of the lens (paragraph [0040]: “The rotational support structure 12 supports the movable body 10 so as to be rotatable around the Z axis” see Fig. 1, the Z axis coincides with the optical axis L);
a gimbal mechanism (gimbal mechanism 13) structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis (paragraph [0040]: “The gimbal mechanism 13 supports the rotational support structure 12 so as to be rotatable around the first axis R1 and the second axis R2” R1, R2 and optical axis L all intersect one another see Fig. 1);
a fixed body (fixed body 11) which supports the movable body through the gimbal mechanism and the turning support mechanism (paragraph [0041]: “the movable body 10 is supported by the fixed body 11 in a state of being rotatable around the first axis R1 and the second axis R2 via the rotational support structure 12 and the gimbal mechanism 13.”);
a shake correction magnetic drive mechanism (a shake corrective-magnet drive structure 20) structured to turn the movable body around the first axis and around the second axis (paragraph [0042]: “a shake corrective-magnet drive structure 20 for rotating the movable body 10 around the first axis R1 and around the second axis R2”); and
a rolling correction magnetic drive mechanism (a rolling corrective-magnet drive structure 23) structured to turn the movable body around the optical axis (paragraph [0044]: “rolling corrective-magnet drive structure 23 for rotating the movable body 10 around the Z axis”);
wherein the turning support mechanism comprises:
a plate roll (first rail member 26, which is a plate roll in that it is in a plate shape, see Fig. 13 and has an annular groove 45 which allows spherical objects 67 to roll between the movable body 10 and the plate roller 66, see paragraph [0064]) which is fixed to the movable body (e.g. paragraph [0064]: “the first annular groove 45 provided on the movable body 10”);
a plate holder (plate roller 66) comprising a facing part (bottom side of 66 with annular groove 65 that is opposed to the first annular groove 45, see Fig. 13 and paragraph [0064]) which faces the plate roll in a direction of the optical axis (see Fig. 13 and paragraph [0064]); and
a turning mechanism (a plurality of spherical objects 67 and an annular retainer 68) which is provided between the plate roll and the facing part (see Fig. 13 and paragraph [0064]) and is structured so that the plate roll is turnable with respect to the plate holder (paragraph [0064]: “the rotational support structure 12 includes a plurality of spherical objects 67 which are inserted into the first annular groove 45 and the second annular groove 65 and roll between the movable body 10 and the plate roller 66”); and
wherein the gimbal mechanism turnably supports the plate holder around the first axis (paragraph [0103]: “gimbal frame 15 is inserted between the respective gimbal frame receiving members 83 fixed to both sides in the direction of the first axis R1 of the plate roller 66 and the plate roller 66. … the first connecting mechanism 16 that connects the rotational support structure 12 and the gimbal frame 15 around the first axis R1” see also paragraph [0041]).”

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hatano et al. USPGPub 2021/0278691 A1 (hereafter Hatano ‘691).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
	Regarding claim 1, Hatano ‘691 teaches “An optical unit (optical unit 1) with a shake correction function (paragraph [0044]: “optical unit 1 with shake-correction function”) comprising:
a movable body (movable body 10) comprising a lens (lens 2a);
a turning support mechanism (rotational support structure 12) structured to turnably support the movable body around an optical axis of the lens (paragraph [0048]: “The rotational support structure 12 rotatably supports the movable body 10 around the Z axis” see Fig. 1, the Z axis coincides with the optical axis L);
a gimbal mechanism (gimbal mechanism 13) structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis (paragraph [0048]: “The gimbal mechanism 13 rotatably supports the rotational support structure 12 around the first axis R1 and the second axis R2” R1, R2 and optical axis L all intersect one another see Fig. 1);
a fixed body (fixed body 11) which supports the movable body through the gimbal mechanism and the turning support mechanism (paragraph [0049]: “the movable body 10 is rotatably supported by the fixed body 11 around the first axis R1 and the second axis R2 via the rotational support structure 12 and the gimbal mechanism 13”);
a shake correction magnetic drive mechanism (a shake corrective-magnet drive structure 20) structured to turn the movable body around the first axis and around the second axis (paragraph [0051]: “shake corrective-magnet drive structure 20 includes a first shake corrective-magnet drive structure 21 that generates a driving force around the Y axis with respect to the movable body 10, and a second shake corrective-magnet drive structure 22 that generates a driving force around the X axis with respect to the movable body 10”); and
a rolling correction magnetic drive mechanism (a rolling corrective-magnet drive structure 23) structured to turn the movable body around the optical axis (paragraph [0053]: “rolling corrective-magnet drive structure 23 for rotating the movable body 10 around the Z axis”);
wherein the turning support mechanism comprises:
a plate roll (first rail member 26, which is a plate roll in that it is in a plate shape, see Fig. 13 and has an annular groove 45 which allows spherical objects 67 to roll between the movable body 10 and the plate roller 66, see paragraph [0073]) which is fixed to the movable body (e.g. paragraph [0073]: “the first annular groove 45 provided on the movable body 10”);
a plate holder (plate roller 66) comprising a facing part (bottom side of 66 with annular groove 65 that is opposed to the first annular groove 45, see Fig. 13 and paragraph [0073]) which faces the plate roll in a direction of the optical axis (see Fig. 13 and paragraph [0073]); and
a turning mechanism (a plurality of spherical objects 67 and an annular retainer 68) which is provided between the plate roll and the facing part (see Fig. 13 and paragraph [0073]) and is structured so that the plate roll is turnable with respect to the plate holder (paragraph [0073]: “the rotational support structure 12 includes a plurality of spherical objects 67 which are inserted into the first annular groove 45 and the second annular groove 65 and roll between the movable body 10 and the plate roller 66”); and
wherein the gimbal mechanism turnably supports the plate holder around the first axis (paragraph [0103]: “gimbal frame 15 is inserted between the respective gimbal frame receiving members 83 fixed to both sides in the direction of the first axis R1 of the plate roller 66 and the plate roller 66. … Accordingly, the first connecting mechanism 16 that connects the rotational support structure 12 and the gimbal frame 15 around the first axis R1” see also paragraph [0049]).”

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kasahara et al. USPGPub 2021/0278692 A1 (hereafter Kasahara ‘692).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
	Regarding claim 1, Kasahara ‘692 teaches “An optical unit (optical unit 1) with a shake correction function (paragraph [0043]: “optical unit 1 with shake-correction function”) comprising:
a movable body (movable body 10) comprising a lens (lens 2a);
a turning support mechanism (rotational support structure 12) structured to turnably support the movable body around an optical axis of the lens (paragraph [0047]: “The rotational support structure 12 rotatably supports the movable body 10 around the Z axis” see Fig. 1, the Z axis coincides with the optical axis L);
a gimbal mechanism (gimbal mechanism 13) structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis (paragraph [0047]: “The gimbal mechanism 13 rotatably supports the rotational support structure 12 around the first axis R1 and the second axis R2” R1, R2 and optical axis L all intersect one another see Fig. 1);
a fixed body (fixed body 11) which supports the movable body through the gimbal mechanism and the turning support mechanism (paragraph [0048]: “the movable body 10 is rotatably supported by the fixed body 11 around the first axis R1 and the second axis R2 via the rotational support structure 12 and the gimbal mechanism 13”);
a shake correction magnetic drive mechanism (a shake corrective-magnet drive structure 20) structured to turn the movable body around the first axis and around the second axis (paragraph [0049]: “shake corrective-magnet drive structure 20 includes a first shake corrective-magnet drive structure 21 that generates a driving force around the Y axis with respect to the movable body 10, and a second shake corrective-magnet drive structure 22 that generates a driving force around the X axis with respect to the movable body 10”); and
a rolling correction magnetic drive mechanism (a rolling corrective-magnet drive structure 23) structured to turn the movable body around the optical axis (paragraph [0051]: “rolling corrective-magnet drive structure 23 for rotating the movable body 10 around the Z axis”);
wherein the turning support mechanism comprises:
a plate roll (first rail member 26, which is a plate roll in that it is in a plate shape, see Fig. 13 and has an annular groove 45 which allows spherical objects 67 to roll between the movable body 10 and the plate roller 66, see paragraph [0071]) which is fixed to the movable body (e.g. paragraph [0071]: “the first annular groove 45 provided on the movable body 10”);
a plate holder (plate roller 66) comprising a facing part (bottom side of 66 with annular groove 65 that is opposed to the first annular groove 45, see Fig. 13 and paragraph [0071]) which faces the plate roll in a direction of the optical axis (see Fig. 13 and paragraph [0071]); and
a turning mechanism (a plurality of spherical objects 67 and an annular retainer 68) which is provided between the plate roll and the facing part (see Fig. 13 and paragraph [0071]) and is structured so that the plate roll is turnable with respect to the plate holder (paragraph [0071]: “the rotational support structure 12 includes a plurality of spherical objects 67 which are inserted into the first annular groove 45 and the second annular groove 65 and roll between the movable body 10 and the plate roller 66”); and
wherein the gimbal mechanism turnably supports the plate holder around the first axis (paragraph [0110]: “gimbal frame 15 is inserted between the respective gimbal frame receiving members 83 fixed to both sides in the direction of the first axis R1 of the plate roller 66 and the plate roller 66. … Accordingly, the first connecting mechanism 16 that connects the rotational support structure 12 and the gimbal frame 15 around the first axis R1” see also paragraph [0047]).”

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kasahara et al. USPGPub 2021/0278693 A1 (hereafter Kasahara ‘693).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
	Regarding claim 1, Kasahara ‘693 teaches “An optical unit (optical unit 1) with a shake correction function (paragraph [0043]: “optical unit 1 with shake-correction function”) comprising:
a movable body (movable body 10) comprising a lens (lens 2a);
a turning support mechanism (rotational support structure 12) structured to turnably support the movable body around an optical axis of the lens (paragraph [0046]: “The rotational support structure 12 rotatably supports the movable body 10 around the Z axis” see Fig. 1, the Z axis coincides with the optical axis L);
a gimbal mechanism (gimbal mechanism 13) structured to turnably support the turning support mechanism around a first axis intersecting the optical axis (paragraph [0047]: “The gimbal mechanism 13 includes a gimbal frame 15, and a first connecting mechanism 16 that connects the gimbal frame 15 and the rotational support structure 12 so as to be rotatable around the first axis R1”) and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis (paragraph [0047]: “the movable body 10 is supported by the fixed body 11 in a state of being rotatable around the first axis R1 and the second axis R2 via the rotational support structure 12 and the gimbal mechanism 13” R1, R2 and optical axis L all intersect one another see Fig. 1);
a fixed body (fixed body 11) which supports the movable body through the gimbal mechanism and the turning support mechanism (paragraph [0047]: “the movable body 10 is supported by the fixed body 11 in a state of being rotatable around the first axis R1 and the second axis R2 via the rotational support structure 12 and the gimbal mechanism 13”);
a shake correction magnetic drive mechanism (a shake corrective-magnet drive structure 20) structured to turn the movable body around the first axis and around the second axis (paragraph [0048]: “The shake corrective-magnet drive structure 20 includes a first shake corrective-magnet drive structure 21 that generates a driving force around the Y axis with respect to the movable body 10, and a second shake corrective-magnet drive structure 22 that generates a driving force around the X axis with respect to the movable body 10”); and
a rolling correction magnetic drive mechanism (a rolling corrective-magnet drive structure 23) structured to turn the movable body around the optical axis (paragraph [0051]: “rolling corrective-magnet drive structure 23 for rotating the movable body 10 around the Z axis”);
wherein the turning support mechanism comprises:
a plate roll (first rail member 26, which is a plate roll in that it is in a plate shape, see Fig. 13 and has an annular groove 45 which allows spherical objects 67 to roll between the movable body 10 and the plate roller 66, see paragraph [0070]) which is fixed to the movable body (e.g. paragraph [0070]: “the first annular groove 45 provided on the movable body 10”);
a plate holder (plate roller 66) comprising a facing part (bottom side of 66 with annular groove 65 that is opposed to the first annular groove 45, see Fig. 13 and paragraph [0070]) which faces the plate roll in a direction of the optical axis (see Fig. 13 and paragraph [0070]); and
a turning mechanism (a plurality of spherical objects 67 and an annular retainer 68) which is provided between the plate roll and the facing part (see Fig. 13 and paragraph [0070]) and is structured so that the plate roll is turnable with respect to the plate holder (paragraph [0070]: “the rotational support structure 12 includes a plurality of spherical objects 67 which are inserted into the first annular groove 45 and the second annular groove 65 and roll between the movable body 10 and the plate roller 66”); and
wherein the gimbal mechanism turnably supports the plate holder around the first axis (paragraph [0109]: “gimbal frame 15 is inserted between the respective gimbal frame receiving members 83 fixed to both sides in the direction of the first axis R1 of the plate roller 66 and the plate roller 66. … Accordingly, the first connecting mechanism 16 that connects the rotational support structure 12 and the gimbal frame 15 around the first axis R1” see also paragraph [0048]).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara USPGPub 2021/0240000 (hereafter Kasahara ‘000) as applied to claim 2 above, and further in view of Sakae et al. USPGPub 2020/0292841 (hereafter Sakae).
Regarding claim 3, Kasahara ‘000 teaches “The optical unit with a shake correction function according to claim 2 (see above), wherein the movable body comprises an imaging element (paragraph [0040]: “the camera module 2 includes an imaging element (not shown) in its inside”), and
when a side … is defined as a first direction (the -Z direction), and a side where the lens is located is defined as a second direction (the +Z direction), the gimbal frame comprises:
a gimbal frame main body part (gimbal frame main body part 106) which is located in the second direction with respect to the plate holder (see Fig. 8 and paragraph [0071]: “the gimbal frame 100 is provided with a gimbal frame main body part 106 located on the “+Z” direction side with respect to the plate holder 52”); and
a pair of first gimbal frame extended parts (a pair of first axis side gimbal frame extended parts 107) which are protruded from the gimbal frame main body part toward both sides in a direction of the first axis and are extended in the first direction (see Fig. 8 and paragraph [0071]: “a pair of first axis side gimbal frame extended parts 107 which are protruded from the gimbal frame main body part 106 to both sides in the first axis “R1” direction and are extended to the “−Z” direction side”), the pair of the first gimbal frame extended parts is located on an outer peripheral side with respect to the plate holder (see Fig. 5, 107 are located on an outer peripheral side with respect to third plate holder extended portion 79), and
the first support member (first axis side shaft 103) is protruded to a side of the plate holder from each of the pair of the first gimbal frame extended parts (see Fig. 5).”
	However, Kasakara ‘000 does not explicitly teach “an imaging element which is disposed on one side in a direction of the optical axis of the lens, and when a side where the imaging element is located in the direction of the optical axis is defined as a first direction,”
	Sakae teaches (claim 1) “An optical unit (imaging apparatus 100) with a shake correction function (paragraph [0008]: “the functionality of image stabilization”) comprising:
a movable body (movable body 3) comprising a lens (second lens group 37);
a turning support mechanism (roll operation portion 15) structured to turnably support the movable body around an optical axis of the lens (paragraph [0026]: “the lens unit is rotated with respect to the unit holder in the rolling direction to perform image stabilization in the rolling direction”);
a gimbal mechanism (main operation portion 14) structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis (paragraph [0108]: “The first magnets 25 include vertically positioned pitch magnets 25X for performing image stabilization in the first direction, and horizontally positioned yaw magnets 25Y for performing image stabilization in the second direction” paragraph [0126]: “the unit holder 16 is pivotable with respect to the fixed body 2 in the first direction and the second direction”);
a fixed body (fixed body 2) which supports the movable body through the gimbal mechanism and the turning support mechanism;”
(claim 3) “wherein the movable body comprises an imaging element (imaging element 35b) which is disposed on one side in a direction of the optical axis of the lens (see Fig. 5, 35b is one the right-hand-side in a direction of the optical axis of the lens), and
when a side where the imaging element is located in the direction of the optical axis is defined as a first direction (the image plane side direction see Fig. 5 and paragraph [0079]), and a side where the lens is located is defined as a second direction (object side direction, see Fig. 5 and paragraph [0079] both of the second lens group 37 and the first lens group 8 are towards the object side with respect to the imaging element 35b).”
Sakae further teaches (paragraph [0138]):  “The element unit 35 is mounted on the lens holder 36 under a state where the imaging element 35b is placed inside the element frame portion 40 of the lens holder 36.”
Thus Kasahara teaches the instant claim except for the positioning of the imaging element with respect to the movable body and defining the first direction as being the direction of the imaging element. 
Sakae teaches an optical unit for shake correction and teaches that the imaging element is inside the movable lens holder on the end furthest to the image side, with the lenses to the object side.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the imaging element on the movable body at a position furthest to the image side as taught by Sakae because Kasahara does not explicitly disclose where the imaging element should be positioned and this position will allow the imaging element to capture the image focused by the lens system.
Regarding claim 4, the Kasahara ‘000 - Sakae combination teaches “the optical unit with a shake correction function according to claim 3,” and Kasahara ‘000 further teaches “wherein 
the movable body comprises a movable body main body part (camera module main body part 30) and a movable body protruded part (cylindrical tube part 31) which is protruded in the second direction from the movable body main body part (see Fig. 5 31 is protruded in the +Z direction from the main body part 30), 
the lens is accommodated in the movable body protruded part (paragraph [0048]: “A lens 2a is accommodated in the cylindrical tube part 31”), 
the gimbal frame main body part (gimbal frame main body part 106) comprises an opening part (opening part 100a) which penetrates through in the direction of the optical axis (paragraph [0071]: “the gimbal frame main body part 106 is provided at its center with an opening part 100a which penetrates in the “Z”-axis direction”), 
the movable body protruded part is inserted into the opening part (paragraph [0071]: “The cylindrical tube part 31 of the camera module 2 is inserted into the opening part 100a”), 
the plate roll (plate roll 51) comprises a plate roll ring-shaped part (a plate roll ring-shaped part 57) surrounding the movable body protruded part (see how 31 is surrounded by 57 in Fig. 5) between the gimbal frame main body part and the movable body main body part in the direction of the optical axis (57 is between 107a and 30 in Fig. 5 and thus is also between 106 and 30, see how 107 and 106 are integrally formed in Fig. 8), 
the plate holder comprises:
a plate holder ring-shaped part (a plate holder ring-shaped part 70) surrounding the movable body protruded part (see how 31 is surrounded by 70 in Fig. 5) between the gimbal frame main body part and the movable body main body part in the direction of the optical axis (70 is between 107a and 30 in Fig. 5 and thus is also between 106 and 30, see how 107 and 106 are integrally formed in Fig. 8); and
a pair of plate holder extended parts (a pair of plate holder extended parts 71) which are protruded from the plate holder ring-shaped part toward both sides in the direction of the first axis and are extended in the first direction (paragraph [0058]: “a pair of plate holder extended parts 71 which are protruded from the plate holder ring-shaped part 70 to both sides in the first axis “R1” direction and extended to the “−Z” direction”), 
the plate holder ring-shaped part is the facing part (plate holder ring-shaped part 70 is the facing part in that it faces the plate roll 51), and
each of the pair of plate holder extended parts comprises the first concave curved face (paragraph [0069]: “a first axis side concave curved face 80 which is provided in the plate holder 52” see Fig. 9 where plate holder extended parts 71 comprise the concave curved face 80).”
Regarding claim 9, the Kasahara ‘000 – Sakae combination teaches “the optical unit with a shake correction function according to claim 4,” and Kasahara ‘000 further teaches “wherein 
the gimbal mechanism comprises a second connection mechanism (second connection mechanism 102 with second axis side shaft 104 and second axis side concave curved faces 105) which turnably connects the gimbal frame with the fixed body around the second axis (paragraph [0086]: “The fixed body 23 and the gimbal frame 100 are connected with each other by the second connection mechanism 102 and thus, the gimbal frame 100, the turning support mechanism 21 and the movable body 20 are supported by the fixed body 23 in a turnable state around the second axis “R2””), 
the gimbal frame comprises a pair of second gimbal frame extended parts (second axis side gimbal frame extended parts 108) which are protruded from the gimbal frame main body part to both sides in a direction of the second axis (see e.g. Fig. 3 108 extend from 100 in the direction of second axis R2) and are extended in the first direction (see e.g. Fig. 6, 108 are extended in the first direction towards the image side), 
the fixed body comprises a frame part (case 115) which surrounds the movable body, the plate holder and the gimbal frame from an outer peripheral side (see Fig. 5 and paragraph [0086]: “the movable body 20, the turning support mechanism 21 and the gimbal frame 100 are disposed on an inner side with respect to the case 115”), 
the second connection mechanism comprises:
a second support member (second axis side shaft 104) which is protruded to a side of the gimbal frame on the second axis from each of diagonal portions of the frame part in a direction of the second axis (see e.g. Figs. 4, 6 and 7); and
a second concave curved face (second axis side concave curved faces 105) which is provided in each of the pair of the second gimbal frame extended parts (paragraph [0086]: “the second axis side concave curved faces 105 of the second portions 108b of the second axis side gimbal frame extended parts”) and is brought into contact with a tip end of the second support member (paragraph [0086]: “the tip end portions of the second axis side shafts 104 are inserted and contacted with the second axis side concave curved faces 105” see Fig. 6).”

Allowable Subject Matter
Claims 5-8 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein a reinforcement member is fixed to each of the pair of the first gimbal frame extended parts from an opposite side to the plate holder extended part.”
Claims 6-8 depend from claim 5 and are allowable for at least the reason stated above.
Regarding claim 10, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein 
the plate roll comprises a pair of plate roll extended parts which are protruded from the plate roll ring-shaped part toward both sides in the direction of the first axis and are extended in the first direction, 
the pair of the second gimbal frame extended parts is located on the outer peripheral side with respect to the pair of the plate roll extended parts, 
end portions in the first direction of the pair of the plate roll extended parts are fixed to the movable body, and
a space between the second gimbal frame extended part and the plate roll extended part in the direction of the optical axis is larger than a space between the first gimbal frame extended part and the plate holder extended part in the direction of the optical axis.”
Regarding claim 11, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “a plurality of plate holder circular are grooves which are provided at a plurality of positions of the plate holder ring-shaped part so as to be separated from each other in a circumferential direction, each of the plate holder circular are grooves facing the plate roll ring-shaped groove and being extended in the circumferential direction,… an end portion of each of the plurality of the spherical bodies on a side of the plate holder ring-shaped part is inserted to each of the plate holder circular are grooves.”
Claims 12 and 13 depend from claim 11 and is allowable for at least the reason stated above.
Regarding claim 14, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the turning mechanism comprises a plurality of protruded parts which are provided in one of the plate roll ring-shaped part and the plate holder ring-shaped part and are brought into contact with an other of the plate roll ring-shaped part and the plate holder ring-shaped part, and a tip end of each of the protruded parts comprises a hemispherical face.”
Claim 15 depends from claim 14 and is allowable for at least the reason stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takei USPGPub 2020/0393692 “Optical Unit with Shake Correction Function” PGPub of application 16/894,855, see double patenting rejection above.
Takei USPGPub 2020/0393693, “Optical Unit with Shake Correction Function” PGPub of application 16/894,857, see double patenting rejection above.
Takei USPGPub 2021/0041717 “Optical Unit with Shake Correction Function” PGPub of application 16/988,999, see double patenting rejection above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/               Primary Examiner, Art Unit 2872